Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1, 6-11, 20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cioanta (US 2011/0087157) and in view of Ichim (US 2009/0311223). 

3.	Addressing claim 1, Cioanta discloses a method for the stimulation of penile regeneration in a patient having a penis, comprising: 
a) providing a regenerative cell population derived from bone marrow cells (see Fig. 3, [0026-0028], [0047] and [0055]; regenerative cells in element 200); 
b) applying a shockwave regimen to said regenerative cell population in an amount sufficient to elicit a regenerative cytokine release from said regenerative cell population (see Fig. 3, [0026-0028], [0047] and [0055]; device 50 provide shock wave to the cells; cytokine release from shockwave cause cells to differentiate and proliferate; one of ordinary skill in the art know that cytokine release cause cells to differentiate and proliferate because cytokine control growth); 
c) administering said regenerative cell population after the shockwave regimen into said patient by injection (see Fig. 3, [0026-0028], [0039], [0047] and [0055]).

However, Cioanta does not disclose inject into the corpus cavernosum of the penis. In the same field of endeavor, which is treating patient with stem cells Ichim discloses inject into the corpus cavernosum of the penis (see [0060]; intracavernousal injection is administered into the corpus cavernosum). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cioanta to inject stem cells into the corpus cavernosum of the penis as taught by Ichim because this allow for treating patient with erectile dysfunction (see abstract). 

4.	Addressing claims 6-11 and 20, Ichim discloses:
regarding claim 6, a drug or cellular treatment to the regenerative cell population (see [0059-0060]; VEGF, etc. is a cellular treatment); 
regarding claim 7, wherein an additional therapeutic agent is administered into the corpus cavernosum by injection into the penis (see [0059-0060]; intracavernousal injection is administered into the corpus cavernosum);
regarding claim 8, wherein the additional therapeutic agent is selected from the group consisting of growth factors, differentiation factors, regenerative cells, and nutritional supplements (see [0059-0060] and [0064]);
regarding claim 9, wherein the additional therapeutic agent is a growth factor (see [0059-0060] and [0064]); 
regarding claim 10, wherein the additional therapeutic agent and the regenerative cell population are administered into the corpus cavernosum using a carrier (see [0017]; microbeads); 
regarding claim 11, wherein the carrier is selected from the group consisting of beads, microspheres, nanospheres, hydrogels, gels, polymers, ceramics, collagen and platelet gels (see [0017]; microbeads); 
regarding claim 20, wherein said regenerative cell population comprises mesenchymal stem cells (see [0032-0033] and [0107], Cioanta’s paragraph [0030]).

Addressing claims 22-26, Cioanta discloses:
regarding claim 22, shockwave regimen comprises 1000 impulses/cm2 (see [0016] and [0058-0059]; these are common treatment parameters that is obvious to one of ordinary skill in the art; 3000 impulse at 0.42 mJ/mm2 and 1000 shock/impulse at 0.15 mJ/mm2, pulse/impulse between 250-1000);
regarding claim 23, shockwave regimen comprise 0.1 mJ/mm2 of energy flux density (see [0058-0059]); 
regarding claim 24, frequency of 4 hz (see [0016]); 
regarding claim 25-26, regenerative cell population is maintained for at least 24 hours, at least 48 hours after the shockwave regimen before administration to the patient (see [0059]). 

5.	Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Cioanta (US 2011/0087157), in view of Ichim (US 2009/0311223) and further in view of Spector et al. (US 2012/0215142). 

6.	Address claims 5 and 21, Cioanta does not disclose shockwave intensity from about 50 bar to 200 bar; shockwave frequency is from about 60 to 300 shockwaves per min; and the number of shockwaves is no more than about 3500 per session and shockwave regimen comprise 0.1 mJ/mm2 of energy flux density. However, these parameters are commonly use in the field. In the same field of endeavor (treating erectile dysfunction), Spector explicitly discloses shockwave intensity from about 50 bar to 200 bar; shockwave frequency is from about 60 to 300 shockwaves per min; and the number of shockwaves is no more than about 3500 per session  and shockwave regimen comprise 0.1 mJ/mm2 of energy flux density (see page 6, table 1, [0011], [0037], [0040] and Fig. 5B; shockwave treating the corpus cavernosa). Examiner only relies on Spector to explicitly disclose a well-known feature in the technology field. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cionta to have shockwave intensity from about 50 bar to 200 bar; shockwave frequency is from about 60 to 300 shockwaves per min; and the number of shockwaves is no more than about 3500 per session and shockwave regimen comprise 0.1 mJ/mm2 of energy flux density as taught by Spector because these parameters are well-known, commonly use in the field that provide effective treatment (see [0124]).

7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Cioanta (US 2011/0087157), in view of Ichim (US 2009/0311223) and further in view of Borgos (US 2012/0156178). 

8.	Addressing 15, Cioanta and Ichim does not explicitly disclose the volume of the cells administered into the corpus cavernosum. The volume of about 0.1 and about 2 ml is the standard amount in the technology field. In the same field of endeavor (treating erectile dysfunction), Borgos explicitly disclose cells volume of of about 0.1 and about 2 ml administered into the penis (see [0064]; Ichim explicitly disclose administer into the corpus cavernosum). Examiner only relies on Borgos to explicitly disclose the standard treatment cells volume. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cioanta to inject volume of about 0.1 and about 2 ml as taught by Borgos because this is a design volume that provide effective treatment (see [0061] and [0064]).

9.	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cioanta (US 2011/0087157), in view of Ichim (US 2009/0311223) and further in view of Lutz et al. (US 2006/0246044). 

10.	Addressing claim 27, Cioanta discloses test/assessment of stem cells before administer to patient (see Fig. 3 and and [0026]; element 2000). However, he does not disclose the assessment is for IGF or PDGF or VEGF. Lutz explicitly discloses the test/assessment is for VEGF (see [0084], Figs. 1 and 2B). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cioanta to test for VEGF because this allow for determine if shock wave increase growth factor that produce cell differentiation and proliferation (see [0084] and Fig. 2B; shockwave treatment does increase growth factor as see in an increase in VEGF). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793